United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-50651
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

PEDRO GOMEZ-GONZALEZ,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                      USDC No. 3:04-CR-205-ALL-PRM
                          --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Pedro Gomez-Gonzalez appeals the sentence imposed following

his guilty-plea conviction of illegal reentry in violation of

8 U.S.C. § 1326.    Gomez-Gonzalez argues that in light of recent

Supreme Court precedent the sentencing provisions set forth in

8 U.S.C. § 1326(b) are unconstitutional and that Almendarez-

Torres v. United States, 523 U.S. 224 (1998), should be

overruled.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50651
                                -2-

     Gomez-Gonzalez argues that the rulings in Apprendi v. New

Jersey, 530 U.S. 466 (2000), and Blakely v. Washington, 124
S. Ct. 2531 (2004), cast doubt upon the continued validity of

Almendarez-Torres.

     Apprendi did not overrule Almendarez-Torres.   See Apprendi,
530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000).   The Court’s decision in Blakely, 124 S. Ct. at

2537, and more recently in United States v. Booker, 125 S. Ct.
738, 756 (2005), also did not overrule Almendarez-Torres.     This

court therefore must follow Almendarez-Torres “unless and until

the Supreme Court itself determines to overrule it.”   Dabeit, 231
F.3d at 984 (internal quotation marks and citation omitted).

     The judgment of the district court is AFFIRMED.